            Case 1:19-vv-00079-UNJ Document 38 Filed 04/21/21 Page 1 of 7




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                            Filed: April 7, 2021

* * * * * * * * * * * * * *                *
EMILY MEACHAM and                          *       No. 19-79V
CHRISTOPHER RYAN ST. ANDRE,                *
as Co-Administrators of THE ESTATE OF      *
JOEY LYNN BATES, DECEASED,                 *
                                           *
             Petitioners,                  *       Special Master Sanders
                                           *
 v.                                        *
                                           *       Stipulation for Award; Influenza
SECRETARY OF HEALTH                        *       (“Flu”) Vaccine; Guillain-Barré
AND HUMAN SERVICES,                        *       Syndrome (“GBS”); Death
                                           *
             Respondent.                   *
* * * * * * * * * * * * * * *
William E. Cochran, Jr., Black McLaren, PC, Memphis, TN, for Petitioner.
Camille M. Collett, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION 1

         On January 16, 2019, Emily Meacham and Christopher Ryan St. Andre (“Petitioners”), as
co-administrators of the estate of Joey Lynn Bates (“Mr. Bates”), filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-10 to -34
(2012); Pet. at 1, ECF No. 1. Petitioners alleged that the influenza (“flu”) vaccine Mr. Bates
received on October 6, 2017, resulted in Guillain-Barré Syndrome (“GBS”) and death. Id.; see also
Stip. at 1, ECF No. 33. Petitioners further alleged that “Mr. Bates suffered the first symptom of
onset of [GBS] within the Table time period following administration of the flu vaccine, and that
his injury met the Vaccine Injury Table criteria.” Stip. at 1. Petitioners also alleged that “Mr. Bates
died on April 4, 2018, as the result of his receipt of the flu vaccine.” Id. at 1–2. Alternatively,
“Petitioners alleged that Mr. Bates’s GBS and death were caused-in-fact by his flu vaccination.”
Id. at 2.


1
 This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
          Case 1:19-vv-00079-UNJ Document 38 Filed 04/21/21 Page 2 of 7




        On April 6, 2021, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioners. Id. Respondent “denies that Mr. Bates sustained
a GBS Table injury, and denies that the flu vaccine caused Mr. Bate’s alleged GBS, any other
injury, or his death.” Id. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. Id. I find the stipulation reasonable and adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioners shall receive the following compensation:

                A lump sum of $325,000.00 in the form of a check payable to
                [P]etitioners as legal representatives of the Estate of Joey Lynn Bates.
                This amount represents compensation for all damages that would be
                available under 42 U.S.C. § 300aa-15(a)[.]

Id.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. 3

        IT IS SO ORDERED.

                                                          s/Herbrina D. Sanders
                                                          Herbrina D. Sanders
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:19-vv-00079-UNJ Document 38 Filed 04/21/21 Page 3 of 7
Case 1:19-vv-00079-UNJ Document 38 Filed 04/21/21 Page 4 of 7
Case 1:19-vv-00079-UNJ Document 38 Filed 04/21/21 Page 5 of 7
Case 1:19-vv-00079-UNJ Document 38 Filed 04/21/21 Page 6 of 7
Case 1:19-vv-00079-UNJ Document 38 Filed 04/21/21 Page 7 of 7
